Exhibit 10.1

CLEARWATER PAPER CORPORATION

2008 STOCK INCENTIVE PLAN

(Adopted by the Board of Directors on December 2, 2008)

CLEARWATER PAPER CORPORATION

2008 STOCK INCENTIVE PLAN



--------------------------------------------------------------------------------

Table of Contents

 

          Page

SECTION 1.

  

ESTABLISHMENT AND PURPOSE

   1

SECTION 2.

  

DEFINITIONS

   1

(a)  

  

“Affiliate”

   1

(b)  

  

“Award”

   1

(c)  

  

“Board of Directors”

   1

(d)  

  

“Business Combination”

   1

(e)  

  

“Change of Control”

   1

(f)  

  

“Code”

   3

(g)  

  

“Committee”

   3

(h)  

  

“Corporate Transaction”

   3

(i)  

  

“Corporation”

   3

(j)  

  

“Consultant”

   3

(k)  

  

“Distribution”

   3

(l)  

  

“Employee”

   3

(m)  

  

“Exchange Act”

   3

(n)  

  

“Exercise Price”

   3

(o)  

  

“Fair Market Value”

   4

(p)  

  

“Incumbent Board”

   4

(q)  

  

“ISO”

   4

(r)  

  

“Nonstatutory Option” or “NSO”

   4

(s)  

  

“Offeree”

   4

(t)  

  

“Option”

   4

(u)  

  

“Optionee”

   4

(v)  

  

“Outside Director”

   4

(w)  

  

“Outstanding Common Stock”

   4

(x)  

  

“Outstanding Voting Securities”

   4

(y)  

  

“Parent”

   5

(z)  

  

“Participant”

   5

(aa)

  

“Performance Shares”

   5

(bb)

  

“Performance Share Agreement”

   5

(cc)

  

“Person”

   5

(dd)

  

“Plan”

   5

(ee)

  

“Purchase Price”

   5

 

CLEARWATER PAPER CORPORATION

2008 STOCK INCENTIVE PLAN

- i -



--------------------------------------------------------------------------------

(ff)   

  

“Qualifying Performance Criteria”

   5

(gg)  

  

“Restricted Share”

   5

(hh)  

  

“Restricted Share Agreement”

   5

(ii)    

  

“Restricted Stock Unit”

   5

(jj)    

  

“Restricted Stock Unit Agreement”

   5

(kk)   

  

“SAR”

   5

(ll)    

  

“SAR Agreement”

   5

(mm)

  

“Service”

   6

(nn)  

  

“Share”

   6

(oo)  

  

“Stock”

   6

(pp)  

  

“Stock Option Agreement”

   6

(qq)  

  

“Subsidiary”

   6

SECTION 3.

  

ADMINISTRATION

   6

(a)   

  

Committee Composition

   6

(b)   

  

Committee for Non-Officer Grants

   6

(c)   

  

Committee Responsibilities

   7

SECTION 4.

  

ELIGIBILITY

   8

(a)   

  

General Rule

   8

(b)   

  

Ten-Percent Stockholders

   8

(c)   

  

Attribution Rules

   8

(d)   

  

Outstanding Stock

   8

SECTION 5.

  

STOCK SUBJECT TO PLAN

   8

(a)   

  

Basic Limitation

   8

(b)   

  

Award Limitation

   9

(c)   

  

Additional Shares

   9

SECTION 6.

  

RESTRICTED SHARES

   9

(a)   

  

Restricted Share Agreement

   9

(b)   

  

Payment for Awards

   9

(c)   

  

Vesting

   9

(d)   

  

Voting and Dividend Rights

   10

(e)   

  

Restrictions on Transfer of Shares

   10

SECTION 7.

  

TERMS AND CONDITIONS OF OPTIONS

   10

(a)   

  

Stock Option Agreement

   10

(b)   

  

Number of Shares

   10

(c)   

  

Exercise Price

   10

(d)   

  

Withholding Taxes

   10

(e)   

  

Exercisability and Term

   10

 

CLEARWATER PAPER CORPORATION

2008 STOCK INCENTIVE PLAN

- ii -



--------------------------------------------------------------------------------

(f)   

  

Exercise of Options

   11

(g)   

  

Effect of Change of Control

   11

(h)   

  

No Rights as a Stockholder

   11

(i)   

  

Restrictions on Transfer of Shares

   11

(j)   

  

Buyout Provisions

   11

SECTION 8.

  

PAYMENT FOR SHARES

   11

(a)   

  

General Rule

   11

(b)   

  

Surrender of Stock

   11

(c)   

  

Services Rendered

   12

(d)   

  

Cashless Exercise

   12

(e)   

  

Exercise/Pledge

   12

(f)   

  

Promissory Note

   12

(g)   

  

Other Forms of Payment

   12

(h)   

  

Limitations under Applicable Law

   12

SECTION 9.

  

STOCK APPRECIATION RIGHTS

   12

(a)   

  

SAR Agreement

   12

(b)   

  

Number of Shares

   12

(c)   

  

Exercise Price

   13

(d)   

  

Exercisability and Term

   13

(e)   

  

Effect of Change of Control

   13

(f)   

  

Exercise of SARs

   13

(g)   

  

Modification or Assumption of SARs

   13

(h)   

  

Buyout Provisions

   13

SECTION 10.

  

RESTRICTED STOCK UNITS

   13

(a)   

  

Restricted Stock Unit Agreement

   13

(b)   

  

Payment for Awards

   14

(c)   

  

Vesting Conditions

   14

(d)   

  

Voting and Dividend Rights

   14

(e)   

  

Form and Time of Settlement of Restricted Stock Units

   14

(f)   

  

Death of Recipient

   14

(g)   

  

Creditors’ Rights

   15

SECTION 11.

  

PERFORMANCE SHARES

   15

(a)   

  

Performance Shares and Performance Share Agreement

   15

(b)   

  

Payment for Awards

   15

(c)   

  

Terms of Performance Share Awards

   15

(d)   

  

Voting and Dividend Rights

   15

(e)   

  

Form and Time of Settlement of Performance Shares

   15

 

CLEARWATER PAPER CORPORATION

2008 STOCK INCENTIVE PLAN

- iii -



--------------------------------------------------------------------------------

(f)   

  

Death of Recipient

   16

(g)   

  

Creditors’ Rights

   16

SECTION 12.

  

ADJUSTMENT OF SHARES; CORPORATE TRANSACTIONS

   16

(a)   

  

Adjustments

   16

(b)   

  

Dissolution or Liquidation

   16

(c)   

  

Corporate Transactions

   17

(d)   

  

Reservation of Rights

   18

SECTION 13.

  

DEFERRAL OF AWARDS

   18

(a)   

  

Committee Powers

   18

(b)   

  

General Rules

   19

SECTION 14.

  

AWARDS UNDER OTHER PLANS

   19

SECTION 15.

  

LEGAL AND REGULATORY REQUIREMENTS

   19

SECTION 16.

  

WITHHOLDING TAXES

   19

(a)   

  

General

   19

(b)   

  

Share Withholding

   19

SECTION 17.

  

OTHER PROVISIONS APPLICABLE TO AWARDS

   20

(a)   

  

Transferability

   20

(b)   

  

Qualifying Performance Criteria

   20

(c)   

  

Clawback

   21

SECTION 18.

  

NO EMPLOYMENT RIGHTS

   21

SECTION 19.

  

APPLICABLE LAW

   21

SECTION 20.

  

DURATION AND AMENDMENTS

   21

(a)   

  

Term of the Plan

   21

(b)   

  

Right to Amend or Terminate the Plan

   21

(c)   

  

Effect of Termination

   21

SECTION 21.

  

EXECUTION

   22

 

CLEARWATER PAPER CORPORATION

2008 STOCK INCENTIVE PLAN

- iv -



--------------------------------------------------------------------------------

CLEARWATER PAPER CORPORATION

2008 STOCK INCENTIVE PLAN

SECTION 1. ESTABLISHMENT AND PURPOSE.

The Plan was adopted by the Board of Directors on December 2, 2008, and shall be
effective on the date of the Distribution. The purpose of the Plan is to promote
the long-term success of the Corporation and the creation of stockholder value
by (a) encouraging Employees, Outside Directors and Consultants to focus on
critical long-range objectives, (b) encouraging the attraction and retention of
Employees, Outside Directors and Consultants with exceptional qualifications and
(c) linking Employees, Outside Directors and Consultants directly to stockholder
interests through increased stock ownership. The Plan seeks to achieve this
purpose by providing for Awards in the form of Restricted Shares, Restricted
Stock Units, Performance Shares, Options (which may constitute ISOs or NSOs) and
SARs.

SECTION 2. DEFINITIONS.

(a) “Affiliate” shall mean any Person that directly or indirectly controls, is
controlled by, or is under common control with, the Corporation.

(b) “Award” shall mean any award of an Option, a SAR, Restricted Shares,
Restricted Stock Units or Performance Shares under the Plan.

(c) “Board of Directors” shall mean the Board of Directors of the Corporation,
as constituted from time to time.

(d) “Business Combination” shall mean a merger or consolidation involving the
Corporation.

(e) “Change of Control” shall mean the occurrence of any of the following
events:

(i) Upon consummation of a Business Combination unless, following such Business
Combination,

(A) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Common Stock and the
Outstanding Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of, respectively, the
then outstanding shares of common stock (or common equity) and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the corporation or other entity
resulting from such Business Combination (including a corporation or other
entity which as a result of such transaction owns the Corporation either
directly or through one or more subsidiaries),

 

CLEARWATER PAPER CORPORATION

2008 STOCK INCENTIVE PLAN

- 1 -



--------------------------------------------------------------------------------

(B) no Person (excluding any corporation or other entity resulting from such
Business Combination or any employee benefit plan (or related trust) sponsored
or maintained by the Corporation or a Subsidiary or such other corporation or
other entity resulting from such Business Combination) beneficially owns,
directly or indirectly, 30% or more of, respectively, the then outstanding
shares of common stock (or common equity) of the corporation or other entity
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation or other entity except to
the extent that such ownership is based on the beneficial ownership, directly or
indirectly, of Outstanding Common Stock or Outstanding Voting Securities
immediately prior to the Business Combination, and

(C) at least a majority of the members of the board of directors (or similar
governing body) of the corporation or other entity resulting from such Business
Combination were members of the Board of Directors at the time of the execution
of the initial agreement, or of the action of the Board of Directors, providing
for such Business Combination; or

(ii) Upon the consummation of the sale, lease or exchange of all or
substantially all of the assets of the Corporation; or

(iii) On the date that individuals who constitute the Incumbent Board cease for
any reason to constitute at least a majority of the Board of Directors;
provided, however, that any individual who becomes a member of the Board of
Directors on or subsequent to the day immediately following the date of the
Distribution whose election, or nomination for election by the Corporation’s
stockholders, was approved by a vote of at least a majority of the members of
the Board of Directors then comprising the Incumbent Board shall be considered
as though such individual were a member of the Incumbent Board, but excluding,
for purposes of this proviso, any such individual whose appointment to the Board
of Directors occurs as a result of an actual or threatened election contest with
respect to the election or removal of a member or members of the Board of
Directors, an actual or threatened solicitation of proxies or consents or any
other actual or threatened action by, or on behalf of any Person other than the
Incumbent Board; or

(iv) Upon the acquisition on or after the date of the Distribution by any Person
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 30% or more of either:

(A) the then Outstanding Common Stock, or

(B) the combined voting power of the Outstanding Voting Securities; provided,
however, that the following acquisitions shall not be deemed to be covered by
this subparagraph (iv):

(x) any acquisition of Outstanding Common Stock or Outstanding Voting Securities
by or at the direction of the Corporation or any Subsidiary,

 

CLEARWATER PAPER CORPORATION

2008 STOCK INCENTIVE PLAN

- 2 -



--------------------------------------------------------------------------------

(y) any acquisition of Outstanding Common Stock or Outstanding Voting Securities
by any employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any Subsidiary, or

(z) any acquisition of Outstanding Common Stock or Outstanding Voting Securities
by any Person pursuant to a transaction which complies with clauses (A), (B) and
(C) of Section 2(e)(i) of this Plan; or

(v) Upon the approval by the stockholders of the Corporation of a complete
liquidation or dissolution of the Corporation.

(f) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(g) “Committee” shall mean the Compensation Committee as designated by the Board
of Directors, which is authorized to administer the Plan, as described in
Section 3 hereof.

(h) “Corporate Transaction” shall mean an event that constitutes a “Change of
Control” pursuant to subsection (i), subsection (ii) or subsection (iv) of
Section 2(e); provided, however, that solely for purposes of this definition,
the words “30% or more” in subsection (iv) of Section 2(e) shall be replaced
with the words “more than 50%”.

(i) “Corporation” shall mean Clearwater Paper Corporation, a Delaware
corporation.

(j) “Consultant” shall mean a consultant or advisor who provides bona fide
services to the Corporation, a Parent, a Subsidiary or an Affiliate as an
independent contractor (not including service as a member of the Board of
Directors) or a member of the board of directors of a Parent or a Subsidiary, in
each case who is not an Employee.

(k) “Distribution” shall mean the distribution by Potlatch Corporation to its
stockholders of all of the outstanding shares of the Stock then owned by
Potlatch Corporation, pursuant to the Separation and Distribution Agreement
between the Corporation and Potlatch Corporation.

(l) “Employee” shall mean any individual who is a common-law employee of the
Corporation, a Parent, a Subsidiary or an Affiliate.

(m) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(n) “Exercise Price” shall mean (a) in the case of an Option, the amount for
which one Share may be purchased upon exercise of such Option, as specified in
the applicable Stock Option Agreement (or the addendum thereto), and (b) in the
case of a SAR, an amount, as specified in the applicable SAR Agreement (or the
addendum thereto), which is subtracted from the Fair Market Value of one Share
in determining the amount payable upon exercise of such SAR.

 

CLEARWATER PAPER CORPORATION

2008 STOCK INCENTIVE PLAN

- 3 -



--------------------------------------------------------------------------------

(o) “Fair Market Value” with respect to a Share, shall mean the market price of
one Share, determined by the Committee as follows:

(i) If the Stock is listed on the New York Stock Exchange or another national
securities exchange, or is traded on the NASDAQ National Market or the NASDAQ
SmallCap Market and sales prices are regularly reported for the Stock, then the
Fair Market Value shall be the closing selling price for the Stock reported on
the applicable composite tape or other comparable reporting system on the
applicable date, or if the applicable date is not a trading day, on the most
recent trading day immediately prior to the applicable date; or

(ii) If closing selling prices are not regularly reported for the Stock as
described in clause (i) but bid and asked prices for the Stock are regularly
reported, then the Fair Market Value shall be the arithmetic mean between the
closing or last bid and asked prices for the Stock on the applicable date or, if
the applicable date is not a trading day, on the most recent trading day
immediately prior to the applicable date; or

(iii) If prices are not regularly reported for the Stock as described in clause
(i) or (ii) above, then the Fair Market Value shall be such value as the
Committee in good faith determines.

In all cases, the determination of Fair Market Value by the Committee shall be
conclusive and binding on all persons.

(p) “Incumbent Board” shall mean the individuals who constitute the Board of
Directors as of 11:59 p.m. (Pacific) on the date of the Distribution.

(q) “ISO” shall mean an employee incentive stock option described in Section 422
of the Code.

(r) “Nonstatutory Option” or “NSO” shall mean an employee stock option that is
not an ISO.

(s) “Offeree” shall mean an individual to whom the Committee has offered the
right to acquire Shares under the Plan (other than upon exercise of an Option).

(t) “Option” shall mean an ISO or Nonstatutory Option granted under the Plan and
entitling the holder to purchase Shares.

(u) “Optionee” shall mean an individual or estate who holds an Option or SAR.

(v) “Outside Director” shall mean a member of the Board of Directors who is not
an Employee or a Consultant.

(w) “Outstanding Common Stock” shall mean the outstanding shares of Stock.

(x) “Outstanding Voting Securities” shall mean the outstanding voting securities
of the Corporation entitled to vote generally in the election of members of the
Board of Directors.

 

CLEARWATER PAPER CORPORATION

2008 STOCK INCENTIVE PLAN

- 4 -



--------------------------------------------------------------------------------

(y) “Parent” shall mean any corporation or other entity (other than the
Corporation) in an unbroken chain of corporations or other entities ending with
the Corporation, if each of the corporations or other entities other than the
Corporation owns stock possessing 50% or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain. A
corporation or other entity that attains the status of a Parent on a date after
the adoption of the Plan shall be a Parent commencing as of such date.

(z) “Participant” shall mean an individual or estate who holds an Award.

(aa) “Performance Shares” shall mean a bookkeeping entry representing the
Corporation’s obligation to deliver Shares (or distribute cash) on a future date
in accordance with the provisions of a Performance Share Agreement.

(bb) “Performance Share Agreement” shall mean the agreement between the
Corporation and the recipient of Performance Shares that contains the terms,
conditions and restrictions pertaining to such Performance Shares.

(cc) “Person” shall mean any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act).

(dd) “Plan” shall mean this 2008 Stock Incentive Plan of Clearwater Paper
Corporation, as amended from time to time.

(ee) “Purchase Price” shall mean the consideration for which one Share may be
acquired under the Plan (other than upon exercise of an Option), as specified by
the Committee.

(ff) “Qualifying Performance Criteria” shall have the meaning set forth in
Section 17(d).

(gg) “Restricted Share” shall mean a Share awarded under the Plan and subject to
the terms, conditions and restrictions set forth in a Restricted Share
Agreement.

(hh) “Restricted Share Agreement” shall mean the agreement between the
Corporation and the recipient of a Restricted Share that contains the terms,
conditions and restrictions pertaining to such Restricted Shares.

(ii) “Restricted Stock Unit” shall mean a bookkeeping entry representing the
Corporation’s obligation to deliver one Share (or distribute cash) on a future
date in accordance with the provisions of a Restricted Stock Unit Agreement.

(jj) “Restricted Stock Unit Agreement” shall mean the agreement between the
Corporation and the recipient of a Restricted Stock Unit that contains the
terms, conditions and restrictions pertaining to such Restricted Stock Unit.

(kk) “SAR” shall mean a stock appreciation right granted under the Plan.

(ll) “SAR Agreement” shall mean the agreement between the Corporation and an
Optionee that contains the terms, conditions and restrictions pertaining to his
or her SAR.

 

CLEARWATER PAPER CORPORATION

2008 STOCK INCENTIVE PLAN

- 5 -



--------------------------------------------------------------------------------

(mm) “Service” shall mean service as an Employee, Consultant or Outside
Director, subject to such further limitations as may be set forth in the Plan or
the applicable Stock Option Agreement, SAR Agreement, Restricted Share
Agreement, Restricted Stock Unit Agreement or Performance Share Agreement.
Service does not terminate when an Employee goes on a bona fide leave of
absence, that was approved by the Corporation in writing, if the terms of the
leave provide for continued Service crediting, or when continued Service
crediting is required by applicable law. However, for purposes of determining
whether an Option is entitled to ISO status, an Employee’s employment will be
treated as terminating 90 days after such Employee went on leave, unless such
Employee’s right to return to active work is guaranteed by law or by a contract.
Service terminates in any event when the approved leave ends, unless such
Employee immediately returns to active work. The Corporation shall be entitled
to determine in its sole discretion which leaves of absence count toward
Service, and when Service terminates for all purposes under the Plan.

(nn) “Share” shall mean one share of Stock.

(oo) “Stock” shall mean the common stock of the Corporation, par value $0.0001
per share.

(pp) “Stock Option Agreement” shall mean the agreement between the Corporation
and an Optionee that contains the terms, conditions and restrictions pertaining
to such Option.

(qq) “Subsidiary” shall mean any corporation or other entity, if the Corporation
or one or more other Subsidiaries own not less than 50% of the total combined
voting power of all classes of outstanding stock (or equity) of such corporation
or other entity. A corporation or other entity that attains the status of a
Subsidiary on a date after the adoption of the Plan shall be considered a
Subsidiary commencing as of such date.

SECTION 3. ADMINISTRATION.

(a) Committee Composition. The Plan shall be administered by the Board of
Directors or a Committee appointed by the Board of Directors. The Committee
shall consist of two or more members of the Board of Directors. In addition, to
the extent required by the Board of Directors, the composition of the Committee
shall satisfy (i) such requirements as the Securities and Exchange Commission
may establish for administrators acting under plans intended to qualify for
exemption under Rule 16b-3 (or its successor) under the Exchange Act; and
(ii) such requirements as the Internal Revenue Service may establish for outside
directors acting under plans intended to qualify for exemption under
Section 162(m)(4)(C) of the Code.

(b) Committee for Non-Officer Grants. The Board of Directors may also appoint
one or more separate committees of the Board of Directors, each composed of one
or more members of the Board of Directors who need not satisfy the requirements
of Section 3(a), who may administer the Plan with respect to Employees who are
not considered officers or directors of the Corporation under Section 16 of the
Exchange Act, may grant Awards under the Plan to such Employees and may
determine all terms of such grants. Within the limitations of the preceding
sentence, any reference in the Plan to the Committee shall include such
committee or committees appointed pursuant to the preceding sentence. To the
extent permitted by applicable laws, the

 

CLEARWATER PAPER CORPORATION

2008 STOCK INCENTIVE PLAN

- 6 -



--------------------------------------------------------------------------------

Board of Directors may also authorize one or more officers of the Corporation to
designate Employees, other than persons subject to Section 16 of the Exchange
Act, to receive Awards and to determine the number of such Awards to be received
by such Employees; provided, however, that the Board of Directors shall specify
the aggregate limit (i.e., the number of Shares underlying all such Awards) and
the individual limit (i.e., the number of Shares underlying any individual Award
so granted) that such officer or officers may so award in any calendar year.

(c) Committee Responsibilities. Subject to the provisions of the Plan, the
Committee shall have full authority and discretion to take the following
actions:

(i) To interpret the Plan and to apply its provisions;

(ii) To adopt, amend or rescind rules, procedures and forms relating to the
Plan;

(iii) To adopt, amend or terminate sub-plans established for the purpose of
satisfying applicable foreign laws, including qualifying for preferred tax
treatment under applicable foreign tax laws;

(iv) To authorize any person to execute, on behalf of the Corporation, any
instrument required to carry out the purposes of the Plan;

(v) To determine when Awards are to be granted under the Plan;

(vi) To select the Offerees and Optionees;

(vii) To determine the number of Shares to be made subject to each Award;

(viii) To prescribe the terms and conditions of each Award, including the
Exercise Price, the Purchase Price, the performance criteria, the performance
period, and the vesting or duration of the Award (including accelerating the
vesting of Awards, either at the time of the Award or thereafter, without the
consent of the Participant), to determine whether an Option is to be classified
as an ISO or as a Nonstatutory Option, and to specify the provisions of the
agreement relating to such Award;

(ix) To amend any outstanding Award agreement, subject to applicable legal
restrictions and to the consent of the Participant if the Participant’s rights
or obligations would be materially impaired;

(x) To prescribe the consideration for the grant of each Award or other right
under the Plan and to determine the sufficiency of such consideration;

(xi) To determine the disposition of each Award or other right under the Plan in
the event of a Participant’s divorce or dissolution of marriage;

(xii) To determine whether Awards under the Plan will be granted in replacement
of other grants under an incentive or other compensation plan of an acquired
business;

 

CLEARWATER PAPER CORPORATION

2008 STOCK INCENTIVE PLAN

- 7 -



--------------------------------------------------------------------------------

(xiii) To correct any defect, supply any omission, or reconcile any
inconsistency in the Plan or any Award agreement;

(xiv) To establish or verify the extent of satisfaction of any performance goals
or other conditions applicable to the grant, issuance, exercisability, vesting
and/or ability to retain any Award; and

(xv) To take any other actions deemed necessary or advisable for the
administration of the Plan.

Subject to the requirements of applicable law, the Committee may designate
persons other than members of the Committee to carry out its responsibilities
and may prescribe such conditions and limitations as it may deem appropriate,
except that the Committee may not delegate its authority with regard to the
selection for participation of or the granting of Awards under the Plan to
persons subject to Section 16 of the Exchange Act. All decisions,
interpretations and other actions of the Committee shall be final and binding on
all Participants, and all persons deriving their rights from a Participant. No
member of the Committee shall be liable for any action that he or she has taken
or has failed to take in good faith with respect to the Plan or any Award.

SECTION 4. ELIGIBILITY.

(a) General Rule. Only Employees shall be eligible for the grant of ISOs. Only
Employees, Consultants and Outside Directors shall be eligible for the grant of
Restricted Shares, Restricted Stock Units, Performance Shares, Nonstatutory
Options or SARs.

(b) Ten-Percent Stockholders. An Employee who owns more than 10% of the total
combined voting power of all classes of outstanding stock of the Corporation, a
Parent or Subsidiary shall not be eligible for the grant of an ISO unless such
grant satisfies the requirements of Section 422(c)(5) of the Code.

(c) Attribution Rules. For purposes of Section 4(b) above, in determining stock
ownership, an Employee shall be deemed to own the stock owned, directly or
indirectly, by or for such Employee’s brothers, sisters, spouse, ancestors and
lineal descendants. Stock owned, directly or indirectly, by or for a
corporation, partnership, estate or trust shall be deemed to be owned
proportionately by or for its stockholders, partners or beneficiaries.

(d) Outstanding Stock. For purposes of Section 4(b) above, “outstanding stock”
shall include all stock actually issued and outstanding immediately after the
grant but shall not include shares authorized for issuance under outstanding
options held by the Employee or by any other person.

SECTION 5. STOCK SUBJECT TO PLAN.

(a) Basic Limitation. Shares offered under the Plan shall be authorized but
unissued Shares or treasury Shares. The aggregate number of Shares authorized
for issuance as Awards under the Plan shall not exceed 1,695,000 Shares. The
limitation of this Section 5(a) shall be

 

CLEARWATER PAPER CORPORATION

2008 STOCK INCENTIVE PLAN

- 8 -



--------------------------------------------------------------------------------

subject to adjustment pursuant to Section 12. The number of Shares that are
subject to Awards outstanding at any time under the Plan shall not exceed the
number of Shares which then remain available for issuance under the Plan. The
Corporation, during the term of the Plan, shall at all times reserve and keep
available sufficient Shares to satisfy the requirements of the Plan.

(b) Award Limitation. Subject to the provisions of Section 12, no Participant
may receive Awards under the Plan (i) in any calendar year (other than the
calendar year of the first year of employment) that relate to more than 226,000
Shares, and (ii) in the calendar year for the first year of employment, no more
than two times the amount set forth in Section 5(b)(i).

(c) Additional Shares. If an Award expires or becomes unexercisable without
having been exercised in full, or, with respect to Restricted Shares, Restricted
Stock Units or Performance Shares, is forfeited to or repurchased by the
Corporation due to failure to vest, the unpurchased Shares (or for Awards other
than Options or SARs the forfeited or repurchased Shares) which were subject
thereto will become available for future grant or sale under the Plan (unless
the Plan has terminated). With respect to SARs, only Shares actually issued
pursuant to a SAR will cease to be available under the Plan; all remaining
Shares under SARs will remain available for future grant or sale under the Plan
(unless the Plan has terminated). Shares that have actually been issued under
the Plan under any Award will not be returned to the Plan and will not become
available for future distribution under the Plan; provided, however, that if
Shares issued pursuant to Awards of Restricted Shares, Restricted Stock Units or
Performance Shares are repurchased by the Corporation or are forfeited to the
Corporation, such Shares will become available for future grant under the Plan.
Shares used to pay the exercise price of an Award or to satisfy the tax
withholding obligations related to an Award will become available for future
grant or sale under the Plan. To the extent an Award under the Plan is paid out
in cash rather than Shares, such cash payment will not result in reducing the
number of Shares available for issuance under the Plan.

SECTION 6. RESTRICTED SHARES.

(a) Restricted Share Agreement. Each grant of Restricted Shares under the Plan
shall be evidenced by a Restricted Share Agreement between the recipient and the
Corporation. Such Restricted Shares shall be subject to all applicable terms of
the Plan and may be subject to any other terms that are not inconsistent with
the Plan. The provisions of the various Restricted Share Agreements entered into
under the Plan need not be identical.

(b) Payment for Awards. Restricted Shares may be sold or awarded under the Plan
for such consideration as the Committee may determine, including cash, cash
equivalents, full-recourse promissory notes, past services and future services.

(c) Vesting. Each Award of Restricted Shares may or may not be subject to
vesting. Vesting shall occur, in full or in installments, upon satisfaction of
the conditions specified in the Restricted Share Agreement. A Restricted Share
Agreement may provide for accelerated vesting in the event of the Participant’s
death, disability or retirement or other events. The Committee may determine, at
the time of granting Restricted Shares or thereafter, that all or part of such
Restricted Shares shall become vested upon a Change of Control. Except as may be
set forth in a

 

CLEARWATER PAPER CORPORATION

2008 STOCK INCENTIVE PLAN

- 9 -



--------------------------------------------------------------------------------

Restricted Share Agreement, vesting of the Restricted Shares shall cease on the
termination of the Participant’s Service.

(d) Voting and Dividend Rights. The holders of Restricted Shares awarded under
the Plan shall have the same voting, dividend and other rights as the
Corporation’s other stockholders. A Restricted Share Agreement, however, may
require that the holders of Restricted Shares invest any cash dividends received
in additional Restricted Shares. Such additional Restricted Shares shall be
subject to the same conditions and restrictions as the Award with respect to
which the dividends were paid.

(e) Restrictions on Transfer of Shares. Restricted Shares shall be subject to
such rights of repurchase, rights of first refusal or other restrictions as the
Committee may determine. Such restrictions shall be set forth in the applicable
Restricted Share Agreement and shall apply in addition to any general
restrictions that may apply to all holders of Shares.

SECTION 7. TERMS AND CONDITIONS OF OPTIONS.

(a) Stock Option Agreement. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Corporation.
Such Option shall be subject to all applicable terms and conditions of the Plan
and may be subject to any other terms and conditions which are not inconsistent
with the Plan and which the Committee deems appropriate for inclusion in a Stock
Option Agreement. The Stock Option Agreement shall specify whether the Option is
an ISO or an NSO. The provisions of the various Stock Option Agreements entered
into under the Plan need not be identical. Options may be granted in
consideration of a reduction in the Optionee’s other compensation.

(b) Number of Shares. Each Stock Option Agreement shall specify the number of
Shares that are subject to the Option (subject to adjustment in accordance with
Section 12).

(c) Exercise Price. Each Stock Option Agreement shall specify the Exercise
Price. The Exercise Price of an ISO shall not be less than 100% of the Fair
Market Value of a Share on the date of grant, except as otherwise provided in
Section 4(b), and the Exercise Price of an NSO shall not be less 100% of the
Fair Market Value of a Share on the date of grant. Subject to the foregoing in
this Section 7(c), the Exercise Price under any Option shall be determined by
the Committee at its sole discretion. The Exercise Price shall be payable in one
of the forms described in Section 8.

(d) Withholding Taxes. As a condition to the exercise of an Option, the Optionee
shall make such arrangements as the Corporation may require for the satisfaction
of any federal, state, local or foreign withholding tax obligations that may
arise in connection with such exercise. The Optionee shall also make such
arrangements as the Corporation may require for the satisfaction of any federal,
state, local or foreign withholding tax obligations that may arise in connection
with the disposition of Shares acquired by exercising an Option.

(e) Exercisability and Term. Each Stock Option Agreement shall specify the date
when all or any installment of the Option is to become exercisable. The Stock
Option Agreement shall also specify the term of the Option; provided, however,
that the term of an ISO

 

CLEARWATER PAPER CORPORATION

2008 STOCK INCENTIVE PLAN

- 10 -



--------------------------------------------------------------------------------

shall in no event exceed 10 years from the date of grant (five years for
Employees described in Section 4(b)). A Stock Option Agreement may provide for
accelerated exercisability in the event of the Optionee’s death, disability, or
retirement or other events and may provide for expiration prior to the end of
its term in the event of the termination of the Optionee’s Service. Options may
be awarded in combination with SARs, and such an Award may provide that the
Options will not be exercisable unless the related SARs are forfeited. Subject
to the foregoing in this Section 7(e), the Committee at its sole discretion
shall determine when all or any installment of an Option is to become
exercisable and when an Option is to expire.

(f) Exercise of Options. Each Stock Option Agreement shall set forth the extent
to which the Optionee shall have the right to exercise the Option following
termination of the Optionee’s Service with the Corporation and its Subsidiaries,
and the right to exercise the Option of any executors or administrators of the
Optionee’s estate or any person who has acquired such Option(s) directly from
the Optionee by bequest or inheritance. Such provisions shall be determined in
the sole discretion of the Committee, need not be uniform among all Options
issued pursuant to the Plan, and may reflect distinctions based on the reasons
for termination of Service.

(g) Effect of Change of Control. The Committee may determine, at the time of
granting an Option or thereafter, that such Option shall become exercisable as
to all or part of the Shares subject to such Option upon a Change of Control.

(h) No Rights as a Stockholder. An Optionee, or a permitted transferee of an
Optionee, shall have no rights as a stockholder of the Corporation with respect
to any Shares covered by the Option until the date of the issuance of the Shares
underlying the Option upon a valid exercise thereof.

(i) Restrictions on Transfer of Shares. Any Shares issued upon exercise of an
Option shall be subject to such special forfeiture conditions, rights of
repurchase, rights of first refusal and other transfer restrictions as the
Committee may determine. Such restrictions shall be set forth in the applicable
Stock Option Agreement and shall apply in addition to any general restrictions
that may apply to all holders of Shares.

(j) Buyout Provisions. The Committee may at any time (a) offer to buy out for a
payment in cash or cash equivalents an Option previously granted or
(b) authorize an Optionee to elect to cash out an Option previously granted, in
either case at such time and based upon such terms and conditions as the
Committee shall establish.

SECTION 8. PAYMENT FOR SHARES.

(a) General Rule. The entire Exercise Price or Purchase Price of Shares issued
under the Plan shall be payable in lawful money of the United States of America
at the time when such Shares are purchased, except as provided in Section 8(b)
through Section 8(g) below.

(b) Surrender of Stock. To the extent that a Stock Option Agreement so provides,
payment may be made all or in part by surrendering, or attesting to the
ownership of, Shares which have already been owned by the Optionee or his
representative. Such Shares shall be

 

CLEARWATER PAPER CORPORATION

2008 STOCK INCENTIVE PLAN

- 11 -



--------------------------------------------------------------------------------

valued at their Fair Market Value on the date when the new Shares are purchased
under the Plan. The Optionee shall not surrender, or attest to the ownership of,
Shares in payment of the Exercise Price if such action would cause the
Corporation to recognize compensation expense (or additional compensation
expense) with respect to the Option for financial reporting purposes.

(c) Services Rendered. At the discretion of the Committee, Shares may be awarded
under the Plan in consideration of services rendered to the Corporation or a
Subsidiary prior to the award. If Shares are awarded without the payment of a
Purchase Price in cash, the Committee shall make a determination (at the time of
the award) of the value of the services rendered by the Offeree and the
sufficiency of the consideration to meet the requirements of Section 6(b).

(d) Cashless Exercise. To the extent that a Stock Option Agreement so provides,
payment may be made all or in part by delivery (on a form prescribed by the
Committee) of an irrevocable direction to a securities broker to sell Shares and
to deliver all or part of the sale proceeds to the Corporation in payment of the
aggregate Exercise Price.

(e) Exercise/Pledge. To the extent that a Stock Option Agreement so provides,
payment may be made all or in part by delivery (on a form prescribed by the
Committee) of an irrevocable direction to a securities broker or lender to
pledge Shares, as security for a loan, and to deliver all or part of the loan
proceeds to the Corporation in payment of the aggregate Exercise Price.

(f) Promissory Note. To the extent that a Stock Option Agreement or Restricted
Share Agreement so provides, payment may be made all or in part by delivering
(on a form prescribed by the Corporation) a full-recourse promissory note.

(g) Other Forms of Payment. To the extent that a Stock Option Agreement or
Restricted Share Agreement so provides, payment may be made in any other form
that is consistent with applicable laws, regulations and rules.

(h) Limitations under Applicable Law. Notwithstanding anything herein or in a
Stock Option Agreement or Restricted Share Agreement to the contrary, payment
may not be made in any form that is unlawful, as determined by the Committee in
its sole discretion.

SECTION 9. STOCK APPRECIATION RIGHTS.

(a) SAR Agreement. Each grant of a SAR under the Plan shall be evidenced by a
SAR Agreement between the Optionee and the Corporation. Such SAR shall be
subject to all applicable terms of the Plan and may be subject to any other
terms that are not inconsistent with the Plan. The provisions of the various SAR
Agreements entered into under the Plan need not be identical. SARs may be
granted in consideration of a reduction in the Optionee’s other compensation.

(b) Number of Shares. Each SAR Agreement shall specify the number of Shares to
which the SAR pertains and shall provide for the adjustment of such number in
accordance with Section 12.

 

CLEARWATER PAPER CORPORATION

2008 STOCK INCENTIVE PLAN

- 12 -



--------------------------------------------------------------------------------

(c) Exercise Price. Each SAR Agreement shall specify the Exercise Price, which
shall not be less than 100% of the Fair Market Value of a Share on the date of
grant. A SAR Agreement may specify an Exercise Price that varies in accordance
with a predetermined formula while the SAR is outstanding.

(d) Exercisability and Term. Each SAR Agreement shall specify the date when all
or any installment of the SAR is to become exercisable. The SAR Agreement shall
also specify the term of the SAR. A SAR Agreement may provide for accelerated
exercisability in the event of the Optionee’s death, disability or retirement or
other events. Except as may be set forth in a SAR Agreement, vesting of the SAR
shall cease on the termination of the Participant’s Service. SARs may be awarded
in combination with Options, and such an Award may provide that the SARs will
not be exercisable unless the related Options are forfeited. A SAR may be
included in an ISO only at the time of grant but may be included in an NSO at
the time of grant or thereafter. A SAR granted under the Plan may provide that
it will be exercisable only in the event of a Change of Control.

(e) Effect of Change of Control. The Committee may determine, at the time of
granting a SAR or thereafter, that such SAR shall become fully exercisable as to
all Shares subject to such SAR upon a Change of Control.

(f) Exercise of SARs. Upon exercise of a SAR, the Optionee (or any person having
the right to exercise the SAR after his or her death) shall receive from the
Corporation (a) Shares, (b) cash or (c) a combination of Shares and cash, as the
Committee shall determine. The amount of cash and/or the Fair Market Value of
Shares received upon exercise of SARs shall, in the aggregate, be equal to the
amount by which the Fair Market Value (on the date of surrender) of the Shares
subject to the SARs exceeds the Exercise Price.

(g) Modification or Assumption of SARs. Within the limitations of the Plan, the
Committee may modify, extend or assume outstanding SARs or may accept the
cancellation of outstanding SARs (whether granted by the Corporation or by
another issuer) in return for the grant of new SARs for the same or a different
number of shares and at the same or a different exercise price. The foregoing
notwithstanding, no modification of a SAR shall, without the consent of the
holder, materially impair his or her rights or obligations under such SAR.

(h) Buyout Provisions. The Committee may at any time (a) offer to buy out for a
payment in cash or cash equivalents a SAR previously granted, or (b) authorize
an Optionee to elect to cash out a SAR previously granted, in either case at
such time and based upon such terms and conditions as the Committee shall
establish.

SECTION 10. RESTRICTED STOCK UNITS.

(a) Restricted Stock Unit Agreement. Each grant of Restricted Stock Units under
the Plan shall be evidenced by a Restricted Stock Unit Agreement between the
recipient and the Corporation. Such Restricted Stock Units shall be subject to
all applicable terms of the Plan and may be subject to any other terms that are
not inconsistent with the Plan. The provisions of the various Restricted Stock
Unit Agreements entered into under the Plan need not be identical.

 

CLEARWATER PAPER CORPORATION

2008 STOCK INCENTIVE PLAN

- 13 -



--------------------------------------------------------------------------------

Restricted Stock Units may be granted in consideration of a reduction in the
recipient’s other compensation.

(b) Payment for Awards. To the extent that an Award is granted in the form of
Restricted Stock Units, no cash consideration shall be required of the Award
recipients.

(c) Vesting Conditions. Each Award of Restricted Stock Units may or may not be
subject to vesting. Vesting shall occur, in full or in installments, upon
satisfaction of the conditions specified in the Restricted Stock Unit Agreement.
A Restricted Stock Unit Agreement may provide for accelerated vesting in the
event of the Participant’s death, disability or retirement or other events. The
Committee may determine, at the time of granting Restricted Stock Units or
thereafter, that all or part of such Restricted Stock Units shall become vested
in the event that a Change of Control occurs with respect to the Corporation.

(d) Voting and Dividend Rights. The holders of Restricted Stock Units shall have
no voting rights. Prior to settlement or forfeiture, any Restricted Stock Unit
awarded under the Plan may, at the Committee’s discretion, carry with it a right
to dividend equivalents. Such right entitles the holder to be credited with an
amount equal to all cash dividends paid on one Share while the Restricted Stock
Unit is outstanding. Dividend equivalents may be converted into additional
Restricted Stock Units. Settlement of dividend equivalents may be made in the
form of cash, in the form of Shares, or in a combination of both. Prior to
distribution, any dividend equivalents which are not paid shall be subject to
the same conditions and restrictions (including without limitation, any
forfeiture conditions) as the Restricted Stock Units to which they attach.

(e) Form and Time of Settlement of Restricted Stock Units. Settlement of vested
Restricted Stock Units may be made in the form of (a) cash, (b) Shares or
(c) any combination of both, as determined by the Committee. The actual number
of Restricted Stock Units eligible for settlement may be larger or smaller than
the number included in the original Award, based on predetermined performance
factors. Methods of converting Restricted Stock Units into cash may include
(without limitation) a method based on the average Fair Market Value of Shares
over a series of trading days. A Restricted Stock Unit Agreement may provide
that vested Restricted Stock Units may be settled in a lump sum or in
installments. A Restricted Stock Unit Agreement may provide that the
distribution may occur or commence when all vesting conditions applicable to the
Restricted Stock Units have been satisfied or have lapsed, or it may be deferred
to any later date. The amount of a deferred distribution may be increased by an
interest factor or by dividend equivalents. Until an Award of Restricted Stock
Units is settled, the number of such Restricted Stock Units shall be subject to
adjustment pursuant to Section 12.

(f) Death of Recipient. Any Restricted Stock Units that become payable after the
recipient’s death shall be distributed to the recipient’s beneficiary or
beneficiaries. Each recipient of Restricted Stock Units under the Plan shall
designate one or more beneficiaries for this purpose by filing the prescribed
form with the Corporation. A beneficiary designation may be changed by filing
the prescribed form with the Corporation at any time before the Award
recipient’s death. If no beneficiary was designated or if no designated
beneficiary survives the Award recipient, then any Restricted Stock Units that
become payable after the recipient’s death shall be distributed to the
recipient’s estate.

 

CLEARWATER PAPER CORPORATION

2008 STOCK INCENTIVE PLAN

- 14 -



--------------------------------------------------------------------------------

(g) Creditors’ Rights. A holder of Restricted Stock Units shall have no rights
other than those of a general creditor of the Corporation. Restricted Stock
Units represent an unfunded and unsecured obligation of the Corporation, subject
to the terms and conditions of the applicable Restricted Stock Unit Agreement.

SECTION 11. PERFORMANCE SHARES.

(a) Performance Shares and Performance Share Agreement. Each grant of
Performance Shares under the Plan shall be evidenced by a Performance Share
Agreement between the recipient and the Corporation. Such Performance Shares
shall be subject to all applicable terms of the Plan and may be subject to any
other terms that are not inconsistent with the Plan. The provisions of the
various Performance Share Agreements entered into under the Plan need not be
identical. Performance Shares may be granted in consideration of a reduction in
the recipient’s other compensation.

(b) Payment for Awards. To the extent that an Award is granted in the form of
Performance Shares, no cash consideration shall be required of the Award
recipients.

(c) Terms of Performance Share Awards. The Committee may determine the terms of
Performance Share Awards, all of which shall be subject to Section 17(b) of the
Plan. Each Performance Share Agreement shall set forth the number of Shares
subject to such Performance Share Award, the Qualifying Performance Criteria and
the performance period. Except as otherwise provided in the Performance Share
Agreement, the Performance Share Award shall terminate upon the termination of
the Participant’s Service. Prior to settlement and in accordance with
Section 17(b) of the Plan, the Committee shall determine the extent to which
Performance Shares have been earned. Performance periods may overlap and the
holders may participate simultaneously with respect to Performance Shares Awards
that are subject to different performance periods and different Qualifying
Performance Criteria. The number of Shares may be fixed or may vary in
accordance with such Qualifying Performance Criteria as may be determined by the
Committee. A Performance Share Agreement may provide for accelerated vesting in
the event of the Participant’s death, disability or retirement or other events.
The Committee may determine, at the time of granting Performance Share Awards or
thereafter, that all or part of the Performance Shares shall become vested upon
a Change of Control.

(d) Voting and Dividend Rights. The holders of Performance Shares shall have no
voting rights with respect to such Performance Shares. Prior to settlement or
forfeiture, any Performance Share awarded under the Plan may, at the Committee’s
discretion, carry with it a right to dividend equivalents. Such right entitles
the holder to be credited with an amount equal to all cash dividends paid on one
Share while the Performance Share is outstanding. Dividend equivalents may be
converted into additional Performance Shares. Settlement of dividend equivalents
may be made in the form of cash, in the form of Shares, or in a combination of
both. Prior to distribution, any dividend equivalents which are not paid shall
be subject to the same conditions and restrictions (including without
limitation, any forfeiture conditions) as the Performance Shares to which they
attach.

(e) Form and Time of Settlement of Performance Shares. Settlement of Performance
Shares may be made in the form of (a) cash, (b) Shares or (c) any combination of
both, as

 

CLEARWATER PAPER CORPORATION

2008 STOCK INCENTIVE PLAN

- 15 -



--------------------------------------------------------------------------------

determined by the Committee and set forth in the Performance Share Agreements.
The actual number of Performance Shares eligible for settlement may be larger or
smaller than the number included in the original Award, based on the Qualifying
Performance Criteria. Methods of converting Performance Shares into cash may
include (without limitation) a method based on the average Fair Market Value of
Shares over a series of trading days. A Performance Share Agreement may provide
that Performance Shares may be settled in a lump sum or in installments. A
Performance Share Agreement may provide that the distribution may occur or
commence when all vesting conditions applicable to the Performance Shares have
been satisfied or have lapsed, or it may be deferred to any later date. The
amount of a deferred distribution may be increased by an interest factor or by
dividend equivalents. Until an Award of Performance Shares is settled, the
number of such Performance Shares shall be subject to adjustment pursuant to
Section 12.

(f) Death of Recipient. Any Performance Share Award that becomes payable after
the recipient’s death shall be distributed to the recipient’s beneficiary or
beneficiaries. Each recipient of a Performance Share Award under the Plan shall
designate one or more beneficiaries for this purpose by filing the prescribed
form with the Corporation. A beneficiary designation may be changed by filing
the prescribed form with the Corporation at any time before the Award
recipient’s death. If no beneficiary was designated or if no designated
beneficiary survives the Award recipient, then any Performance Share Award that
becomes payable after the recipient’s death shall be distributed to the
recipient’s estate.

(g) Creditors’ Rights. A holder of Performance Shares shall have no rights other
than those of a general creditor of the Corporation. Performance Shares
represent an unfunded and unsecured obligation of the Corporation, subject to
the terms and conditions of the applicable Performance Share Agreement.

SECTION 12. ADJUSTMENT OF SHARES; CORPORATE TRANSACTIONS.

(a) Adjustments. In the event that there occurs a dividend or other distribution
of Shares, a dividend in the form of cash or other property that materially
affects the Fair Market Value of the Shares, a stock split, a reverse stock
split, a split-up, a split-off, a spin-off, a combination or subdivision of
Shares or other securities of the Corporation, an exchange of Shares for other
securities of the Corporation, or a similar transaction or event that materially
affects the Fair Market Value of the Shares, the Committee, in order to prevent
diminution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, shall make appropriate adjustments in:

(i) The numerical limitations set forth in Sections 5(a) and (b);

(ii) The number of Shares covered by all outstanding Awards; and

(iii) The Exercise Price under each outstanding Option and SAR.

(b) Dissolution or Liquidation. To the extent not previously exercised or
settled, all outstanding Awards shall terminate immediately prior to the
dissolution or liquidation of the Corporation.

 

CLEARWATER PAPER CORPORATION

2008 STOCK INCENTIVE PLAN

- 16 -



--------------------------------------------------------------------------------

(c) Corporate Transactions. In the event of a Corporate Transaction, subject to
any vesting acceleration provisions in an Award agreement, outstanding Awards
shall be treated in the manner provided in the agreement relating to the
Corporate Transaction (including as the same may be amended). Such agreement
shall not be required to treat all Awards or individual types of Awards
similarly in the Corporate Transaction; provided, however, that such agreement
shall provide for one of the following with respect to all outstanding Awards
(as applicable):

(i) The continuation of the outstanding Award by the Corporation, if the
Corporation is a surviving corporation;

(ii) The assumption of the outstanding Award by the surviving corporation or its
parent or subsidiary;

(iii) The substitution by the surviving corporation or its parent or subsidiary
of its own award for the outstanding Award;

(iv) Full exercisability or vesting and accelerated expiration of the
outstanding Award, followed by the cancellation of such Award;

(v) The cancellation of an outstanding Option or SAR and a payment to the
Optionee equal to the excess of (i) the Fair Market Value of the Shares subject
to such Option or SAR (whether or not such Option or SARs is then exercisable or
such Shares are then vested) as of the closing date of such Corporate
Transaction over (ii) its aggregate Exercise Price. Such payment may be made in
the form of cash, cash equivalents, or securities of the surviving corporation
or its parent with a Fair Market Value equal to the required amount. Such
payment may be made in installments and may be deferred until the date or dates
when such Option or SAR would have become exercisable or such Shares would have
vested. Such payment may be subject to vesting based on the Optionee’s
continuing Service, provided that the vesting schedule shall not be less
favorable to the Optionee than the schedule under which such Option or SAR would
have become exercisable or such Shares would have vested (including any vesting
acceleration provisions). If the Exercise Price of the Shares subject to any
Option or SAR exceeds the Fair Market Value of the Shares subject thereto, then
such Option or SAR may be cancelled without making a payment to the Optionee
with respect thereto. For purposes of this Subsection (v), the Fair Market Value
of any security shall be determined without regard to any vesting conditions
that may apply to such security;

(vi) The cancellation of an outstanding Restricted Stock Unit and a payment to
the Participant equal to the Fair Market Value of the Shares subject to such
Restricted Stock Unit (whether or not such Restricted Stock Unit is then vested)
as of the closing date of such Corporate Transaction. Such payment may be made
in the form of cash, cash equivalents, or securities of the surviving
corporation or its parent with a Fair Market Value equal to the required amount.
Such payment may be made in installments and may be deferred until the date or
dates when such Restricted Stock Unit would have vested. Such payment may be
subject to vesting based on the Participant’s continuing Service, provided that
the vesting schedule shall not be less favorable to the Participant than the
schedule under which such Restricted Stock Unit would have vested (including

 

CLEARWATER PAPER CORPORATION

2008 STOCK INCENTIVE PLAN

- 17 -



--------------------------------------------------------------------------------

any vesting acceleration provisions). For purposes of this Subsection (vi), the
Fair Market Value of any security shall be determined without regard to any
vesting conditions that may apply to such security; or

(vii) The cancellation of an outstanding Performance Share Award and a payment
to the Participant equal to the Fair Market Value of the target Shares subject
to such Performance Share Award (whether or not such Performance Share Award is
then vested) as of the closing date of such Corporate Transaction. Such payment
may be made in the form of cash, cash equivalents, or securities of the
surviving corporation or its parent with a Fair Market Value equal to the
required amount. Such payment may be made in installments and may be deferred
until the date or dates when such Performance Share Award would have settled.
Such payment may be subject to the Participant’s continuing Service and the
achievement of performance criteria that are based on the performance criteria
set forth in the Performance Share Award, with such changes that may necessary
to give effect to the Corporate Transaction, provided that the performance
period shall not be less favorable to the Participant than the performance
period under such Performance Share Award (including any vesting acceleration
provisions). For purposes of this Subsection (vii), the Fair Market Value of any
security shall be determined without regard to any vesting conditions that may
apply to such security.

(d) Reservation of Rights. Except as provided in Section 12, a Participant shall
have no rights by reason of the occurrence of (or relating to) any Corporate
Transaction, any transaction described in Section 12(a), or any transaction that
results in an increase or decrease in the number of shares of stock of any class
of the Corporation. Any issue by the Corporation of shares of stock of any
class, or securities convertible into shares of stock of any class, shall not
affect, and no adjustment by reason thereof shall be made with respect to,
Awards. The grant of an Award pursuant to the Plan shall not affect in any way
the right or power of the Corporation to effect any Corporate Transaction, any
transaction described in Section 12(a), any dissolution or liquidation of the
Corporation or any transaction that results in an increase or decrease in the
number of shares of stock of any class of the Corporation.

SECTION 13. DEFERRAL OF AWARDS.

(a) Committee Powers. The Committee in its sole discretion may permit or require
a Participant to:

(i) Have cash that otherwise would be paid to such Participant as a result of
the exercise of a SAR or the settlement of Restricted Stock Units or Performance
Shares credited to a deferred compensation account established for such
Participant by the Committee as an entry on the Corporation’s books;

(ii) Have Shares that otherwise would be delivered to such Participant as a
result of the exercise of an Option or SAR converted into an equal number of
Restricted Stock Units; or

(iii) Have Shares that otherwise would be delivered to such Participant as a
result of the exercise of an Option or SAR or the settlement of Restricted Stock
Units or

 

CLEARWATER PAPER CORPORATION

2008 STOCK INCENTIVE PLAN

- 18 -



--------------------------------------------------------------------------------

Performance Shares converted into amounts credited to a deferred compensation
account established for such Participant by the Committee as an entry on the
Corporation’s books. Such amounts shall be determined by reference to the Fair
Market Value of such Shares as of the date when they otherwise would have been
delivered to such Participant.

(b) General Rules. A deferred compensation account established under this
Section 13 may be credited with interest or other forms of investment return, as
determined by the Committee. A Participant for whom such an account is
established shall have no rights other than those of a general creditor of the
Corporation. Such an account shall represent an unfunded and unsecured
obligation of the Corporation and shall be subject to the terms and conditions
of the applicable agreement between such Participant and the Corporation. If the
deferral or conversion of Awards is permitted or required, the Committee in its
sole discretion may establish rules, procedures and forms pertaining to such
Awards, including (without limitation) the settlement of deferred compensation
accounts established under this Section 13.

SECTION 14. AWARDS UNDER OTHER PLANS.

The Corporation may grant awards under other plans or programs. Such awards may
be settled in the form of Shares issued under this Plan. Such Shares shall be
treated for all purposes under the Plan like Shares issued in settlement of
Restricted Stock Units and shall, when issued, reduce the number of Shares
available under Section 5.

SECTION 15. LEGAL AND REGULATORY REQUIREMENTS.

Shares shall not be issued under the Plan unless the issuance and delivery of
such Shares complies with (or is exempt from) all applicable requirements of
law, including (without limitation) the Securities Act of 1933, as amended, the
rules and regulations promulgated thereunder, state securities laws and
regulations and the regulations of any stock exchange on which the Corporation’s
securities may then be listed, and the Corporation has obtained the approval or
favorable ruling from any governmental agency which the Corporation determines
is necessary or advisable. The Corporation shall not be liable to a Participant
or other persons as to: (a) the non-issuance or sale of Shares as to which the
Corporation has been unable to obtain from any regulatory body having
jurisdiction the authority deemed by the Corporation’s counsel to be necessary
to the lawful issuance and sale of any Shares under the Plan; and (b) any tax
consequences expected, but not realized, by any Participant or other person due
to the receipt, exercise or settlement of any Award granted under the Plan.

SECTION 16. WITHHOLDING TAXES.

(a) General. To the extent required by applicable federal, state, local or
foreign law, a Participant or his or her successor shall make arrangements
satisfactory to the Corporation for the satisfaction of any withholding tax
obligations that arise in connection with the Plan. The Corporation shall not be
required to issue any Shares or make any cash payment under the Plan until such
obligations are satisfied.

(b) Share Withholding. The Corporation may permit a Participant to satisfy all
or part of his or her withholding or income tax obligations by having the
Corporation withhold all

 

CLEARWATER PAPER CORPORATION

2008 STOCK INCENTIVE PLAN

- 19 -



--------------------------------------------------------------------------------

or a portion of any Shares that otherwise would be issued to him or her or by
surrendering all or a portion of any Shares that he or she previously acquired.
Such Shares shall be valued at their Fair Market Value on the date when taxes
otherwise would be withheld in cash. In no event may a Participant have Shares
withheld that would otherwise be issued to him or her in excess of the number
necessary to satisfy the legally required minimum tax withholding.

SECTION 17. OTHER PROVISIONS APPLICABLE TO AWARDS.

(a) Transferability. Unless the agreement evidencing an Award (or an amendment
thereto authorized by the Committee) expressly provides otherwise, no Award
granted under this Plan, nor any interest in such Award, may be sold, assigned,
conveyed, gifted, pledged, hypothecated or otherwise transferred in any manner
(prior to the vesting and lapse of any and all restrictions applicable to Shares
issued under such Award), other than by will or the laws of descent and
distribution; provided, however, that an ISO may be transferred or assigned only
to the extent consistent with Section 422 of the Code. Any purported sale,
assignment, conveyance, gift, pledge, hypothecation or transfer in violation of
this Section 17(a) shall be void and unenforceable against the Corporation.

(b) Qualifying Performance Criteria. The number of Shares or other benefits
granted, issued, retainable and/or vested under an Award may be made subject to
the attainment of performance goals for a specified period of time relating to
one or more of the following performance criteria, either individually,
alternatively or in any combination, applied to either the Corporation as a
whole or to a business unit or Subsidiary, either individually, alternatively or
in any combination, and measured either annually or cumulatively over a period
of years, on an absolute basis or relative to a pre-established target, to
previous years’ or quarter’s results or to a designated comparison group or
index, in each case as specified by the Committee in the Award: (a) cash flow
(including operating cash flow), (b) earnings per share, (c) (i) earnings before
interest, (ii) earnings before interest and taxes, (iii) earnings before
interest, taxes and depreciation, (iv) earnings before interest, taxes,
depreciation and amortization, or (iv) earnings before any combination of such
expenses or deductions, (d) return on equity, (e) total stockholder return,
(f) share price performance, (g) return on capital, (h) return on assets or net
assets, (i) revenue, (j) income or net income, (k) operating income or net
operating income, (l) operating profit or net operating profit, (m) operating
margin or profit margin (including as a percentage of revenue), (n) return on
operating revenue, (o) return on invested capital, (p) market segment shares or
(q) economic profit (“Qualifying Performance Criteria”). The Committee may
appropriately adjust any evaluation of performance under a Qualifying
Performance Criteria to exclude any of the following events that occur during a
performance period: (i) asset write-downs, (ii) litigation or claim judgments or
settlements, (iii) the effect of changes in tax law, accounting principles or
other such laws or provisions affecting reported results, (iv) accruals for
reorganization and restructuring programs and (v) any extraordinary,
nonrecurring items as described in Accounting Principles Board Opinion No. 30
and/or in managements’ discussion and analysis of financial condition and
results of operations appearing in the Corporation’s annual report to
stockholders for the applicable year. If applicable, the Committee shall
determine the Qualifying Performance Criteria not later than the 90th day of the
performance period, and shall determine and certify, for each Participant (or
for all Participants), the extent to which the Qualifying Performance Criteria
have been met. The Committee may not in any event

 

CLEARWATER PAPER CORPORATION

2008 STOCK INCENTIVE PLAN

- 20 -



--------------------------------------------------------------------------------

increase the amount of compensation payable under the Plan upon the attainment
of a Qualifying Performance Criteria to a Participant who is a “covered
employee” within the meaning of Section 162(m) of the Code.

(c) Clawback. Notwithstanding anything in this Plan to the contrary, the
Corporation reserves the right to cancel or adjust the amount of any Award if
the financial statements of the Corporation on which the calculation or
determination of the Award was based are subsequently restated due to error or
misconduct and, in the judgment of the Committee, the financial statements as so
restated would have resulted in a smaller or no Award if such information had
been known at the time the Award had originally been calculated or determined.
In addition, in the event of such a restatement, the Corporation reserves the
right to require a Participant to repay to the Corporation the amount by which
the Award as originally calculated or determined exceeds the Award as adjusted
pursuant to the preceding sentence.

SECTION 18. NO EMPLOYMENT RIGHTS.

No provision of the Plan, nor any Award granted under the Plan, shall be
construed to give any person any right to become, to be treated as, or to remain
an Employee. The Corporation and its Subsidiaries reserve the right to terminate
any person’s Service at any time and for any reason, with or without notice.

SECTION 19. APPLICABLE LAW.

The Plan shall be construed and enforced in accordance with the law of the State
of Delaware, without reference to its principles of conflicts of law.

SECTION 20. DURATION AND AMENDMENTS.

(a) Term of the Plan. The Plan, as set forth herein, shall terminate
automatically on December 1, 2018 and may be terminated on any earlier date
pursuant to Subsection (b) below.

(b) Right to Amend or Terminate the Plan. The Board of Directors may amend or
terminate the Plan at any time and from time to time. Rights and obligations
under any Award granted before amendment of the Plan shall not be materially
impaired by such amendment, except with consent of the Participant. An amendment
of the Plan shall be subject to the approval of the Corporation’s stockholders
only to the extent required by applicable laws, regulations or rules.

(c) Effect of Termination. No Awards shall be granted under the Plan after the
termination thereof. The termination of the Plan shall not affect Awards
previously granted under the Plan.

[Remainder of this page intentionally left blank]

 

CLEARWATER PAPER CORPORATION

2008 STOCK INCENTIVE PLAN

- 21 -



--------------------------------------------------------------------------------

SECTION 21. EXECUTION.

To record the adoption of the Plan by the Board of Directors, the Corporation
has caused its authorized officer to execute the same.

 

CLEARWATER PAPER CORPORATION By   /s/ Thomas H. Carter

Name

 

Thomas H. Carter

Title

 

Vice President, Human Resources

 

CLEARWATER PAPER CORPORATION

2008 STOCK INCENTIVE PLAN

- 22 -